DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10, 11-13, 15-20 of U.S. Patent No. 11,062,143 in view of Amento et al US 2008/0306807(hereinafter Amento).
Patent No.11,062,143
Application No.17/361,175
Claim1 recites a system configured to generate a video summary, the system comprising: 
one or more physical computer processors configured by computer readable instructions to: 
obtain information defining a video, the video including a set of images; 
determine individual parameter values for one or more parameters of individual images of the video; determine individual interest weights of the individual images based on the individual parameter values of the one or more parameters of the individual images, wherein determining a given interest weight of a given image comprises determining impact of individual parameter values on the given interest weight; 
generate an interest curve for the video based on the individual interest weights of the individual images, the interest curve characterizing the video based on the interest weights as a function of progress through the set of images; identify curve attributes of the interest curve, the identified curve attributes characterizing a maximum and a plateau of the interest curve; 
identify one or more subsets of images of the video for inclusion within the video summary based on the identified curve attributes of the interest curve; 
and generate the video summary based on the identification of the one or more subsets of the images of the video.
Claim1 recites 1 a system configured to generate a video summary, the system comprising:
one or more physical computer processors configured by computer readable
instructions to:
obtain information defining a video, the video including images;












generate an interest curve for the video, the interest curve characterizing interest weights of the images of the video; 





identify one or more subsets of the images of the video for inclusion within the video summary based on a maximum and a plateau of the interest curve; 
and generate the video summary based on the identification of the one or more subsets of the images of the video.
Claim2 recites the system of claim 1, wherein the one or more subset of images of the video are identified further based on corresponding values of the interest curve being greater than one or more threshold curve values.
Claim2 recites the system of claim 1, wherein the one or more subset of the images of the video are identified further based on corresponding values of the interest curve being greater than one or more threshold curve values.
Claim3 recites the system of claim 2, wherein the one or more threshold curve values are specific to content of the video.
Claim3 recites the system of claim 2, wherein the one or more threshold curve values are specific to content of the video.
Claim1 recites …;
determine individual interest weights of the individual images based on the individual parameter values of the one or more parameters of the individual images, wherein determining a given interest weight of a given image comprises determining impact of individual parameter values on the given interest weight; …
Claim4 recites the system of claim 1, wherein values of the interest curve are determined based on parameter values for one or more parameters of the images of the video
Claim5 recites he system of claim 1, wherein the one or more parameters include one or more of a scene parameter, a quality parameter, a capture parameter, or an audio parameter.
Claim5 recites the system of claim 4, wherein the one or more parameters include one or more of a scene parameter, a quality parameter, a capture parameter, or an audio parameter.
Claim6 recites the system of claim 5, wherein the scene parameter specifies one or more scene features of the individual images, the one or more scene features including one or more of feature points, objects, faces, colors, scene compilation, or text of the individual images
Claim6 recites the system of claim 5, wherein the scene parameter specifies one or more
scene features of the images, the one or more scene features including one or more of feature points, objects, faces, colors, scene compilation, or text of the images.
Claim7 recites the system of claim 6, wherein the quality parameter specifics one or more quality attributes of the individual images, the one or more quality attributes including one or more of blurriness, glare, saturation, brightness, contrast, sharpness, framing of an object of interest, of a representativeness of the individual images with respect to an overall context of the video
Claim7 recites the system of claim 6, wherein the quality parameter specifies one or more
quality attributes of the images, the one or more quality attributes including one or more of blurriness, glare, saturation, brightness, contrast, sharpness, framing of an object of interest, of a representativeness of the images with respect to an overall context of the video.
Claim8 recites the system of claim 1, wherein the impact of individual parameter values on the given interest weight is determined based on a convolutional neural network.
Claim8 recites he system of claim 4, wherein impact of the parameter values on the values of the interest curve is determined based on a convolutional neural network.
Claim9 recites the system of claim 1, wherein the information defining the video includes metadata associated with the video, and the individual parameter values for the one or more parameters of the individual images of the video are determined further based on the metadata.
Claim9 recites the system of claim 4, wherein the information defining the video includes
metadata associated with the video, and the parameter values for the one or more
parameters of the images of the video are determined further based on the metadata.
Claim10 recites the system of claim 9, wherein the metadata associated with the video includes one or more of capture settings of a capture device, sensor output of one or more sensors coupled to the capture device, or user-provided information.
Claim10 recites the system of claim 9, wherein the metadata associated with the video includes one or more of capture settings of a capture device, sensor output of one or more sensors coupled to the capture device, or user-provided information.


The claim of the patent does not disclose identify one or more subsets of the images of the video for inclusion within the video summary based on a maximum and a plateau of the interest curve. However, Amento discloses identify one or more subsets of the images of the video for inclusion within the video summary based on a maximum and a plateau of the interest curve ([0039], portion is deemed high-interest if either a spike or a sustained plateau of high aggregate interest, [0044], fig. 8 step 142, fig. 9A-9D, high interest portion).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select block/subset of image for inclusion in video summary as in Amento in order to allow the user to create video summary efficiently.

Claims11-20 also rejected in view of claims 11-20 of the patent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10, 11-13, 15-20 of U.S. Patent No. 9,953,224 in view of Amento et al US 2008/0306807(hereinafter Amento). 

Patent No.10,726,272
Application No.17/361,175
Claim1 recites a system configured to generate a video summary, the system comprising: 
one or more physical computer processors configured by computer readable instructions to: 
obtain information defining a video, the video including a set of images; determine individual parameter values for multiple parameters of individual images of the video, the parameter values including a set of parameter values for a parameter of the individual images in the set of images; determine individual interest weights of the individual images based on the individual parameter values of the multiple parameters of the individual images, the interest weights including a set of interest weights for the set of images determined from the set of parameter values, wherein determining a given interest weight of a given image comprises determining impact of individual ones of multiple parameter values on the given interest weight; 
generate an interest curve for the video based on the individual interest weights of the individual images, the interest curve characterizing the video based on the interest weights as a function of progress through the set of images, the interest curve comprising a set of interest curve values that correspond to the interest weights in the set of interest weights and the images in the set of images; identify one or more curve attributes of the interest curve, the one or more curve attributes including a first curve attribute, the first curve attribute corresponding to a first set of interest curve values and a subset of the images;
 identify the subset of images of the video to include within the video summary of the video based on the first curve attribute and the first set of interest curve values; 
and generate the video summary using the subset of images.
Claim1 recites a system configured to generate a video summary, the system comprising:
one or more physical computer processors configured by computer readable
instructions to:
obtain information defining a video, the video including images;
















generate an interest curve for the video, the interest curve characterizing interest weights of the images of the video; 












identify one or more subsets of the images of the video for inclusion within the video summary based on a maximum and a plateau of the interest curve; 
and generate the video summary based on the identification of the one or more subsets of the images of the video.
Claim2 recites the system of claim 1, wherein the subset of images of the video are identified further based on the first set of interest curve values being greater than one or more threshold curve values corresponding to the first curve attribute.
Claim2 recites the system of claim 1, wherein the one or more subset of the images of the video are identified further based on corresponding values of the interest curve being greater than one or more threshold curve values.
Claim3 recites the system of claim 2, wherein the one or more threshold curve values are specific to content of the video.
Claim3 recites the system of claim 2, wherein the one or more threshold curve values are specific to content of the video.
Claim1 recites …;
determine individual interest weights of the individual images based on the individual parameter values of the one or more parameters of the individual images, wherein determining a given interest weight of a given image comprises determining impact of individual parameter values on the given interest weight; …
Claim4 recites the system of claim 1, wherein values of the interest curve are determined based on parameter values for one or more parameters of the images of the video.
Claim5 recites the system of claim 1, wherein the multiple parameters include one or more of a scene parameter, a quality parameter, a capture parameter, or an audio parameter.
Claim5 recites the system of claim 4, wherein the one or more parameters include one or more of a scene parameter, a quality parameter, a capture parameter, or an audio parameter.
Claim6 recites the system of claim 5, wherein the scene parameter specifies one or more scene features of the individual images, the one or more scene features including one or more of feature points, objects, faces, colors, scene compilation, or text of the individual images.
Claim6 recites the system of claim 5, wherein the scene parameter specifies one or more
scene features of the images, the one or more scene features including one or more of feature points, objects, faces, colors, scene compilation, or text of the images.
Claim7 recites the system of claim 6, wherein the quality parameter specifics one or more quality attributes of the individual images, the one or more quality attributes including one or more of blurriness, glare, saturation, brightness, contrast, sharpness, framing of an object of interest, of a representativeness of the individual images with respect to an overall context of the video.
Claim7 recites the system of claim 6, wherein the quality parameter specifies one or more
quality attributes of the images, the one or more quality attributes including one or more of blurriness, glare, saturation, brightness, contrast, sharpness, framing of an object of interest, of a representativeness of the images with respect to an overall context of the video.
Claim8 recites the system of claim 1, wherein determining the impact of individual ones of the multiple parameter values on the given interest weight is based on a convolutional neural network.
Claim8 recites he system of claim 4, wherein impact of the parameter values on the values of the interest curve is determined based on a convolutional neural network.
Claim9 recites the system of claim 1, wherein the information defining the video includes metadata associated with the video, and the individual parameter values for multiple parameters of the individual images of the video are determined further based on the metadata.
Claim9 recites the system of claim 4, wherein the information defining the video includes
metadata associated with the video, and the parameter values for the one or more
parameters of the images of the video are determined further based on the metadata.
Claim10 recites the system of claim 9, wherein metadata associated with the video includes one or more of capture settings of a capture device, sensor output of one or more sensors coupled to the capture device, or user-provided information.
Claim10 recites the system of claim 9, wherein the metadata associated with the video includes one or more of capture settings of a capture device, sensor output of one or more sensors coupled to the capture device, or user-provided information.


The claim of the patent does not disclose identify one or more subsets of the images of the video for inclusion within the video summary based on a maximum and a plateau of the interest curve. However, Amento discloses identify one or more subsets of the images of the video for inclusion within the video summary based on a maximum and a plateau of the interest curve ([0039], portion is deemed high-interest if either a spike or a sustained plateau of high aggregate interest, [0044], fig. 8 step 142, fig. 9A-9D, high interest portion).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select block/subset of image for inclusion in video summary as in Amento in order to allow the user to create video summary efficiently.

Claims11-20 are rejected in view of claims11-13, 15-20 of the patent.

Claims 1-5, 8-10, 11-15, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 5-8, 11-12, 14, 15-18 of U.S. Patent No. 9,953,224 in view of Amento et al US 2008/0306807(hereinafter Amento). 

Patent No.9,953,224
Application No.17/361,175
Claim1 recites a system configured to generate a video summary, the system comprising: 
one or more physical computer processors configured by computer readable instructions to: 
obtain information defining a video, the video including a set of frame images; determine individual parameter values for one or more parameters of individual frame images of the video, the parameter values including a first set of parameter values for a first parameter of the individual frame images in the set of frame images; determine individual interest weights for the individual frame images based on the individual parameter values of individual parameters of the individual frame images, the interest weights including a first set of interest weights for the set of frame images determined from the first set of parameter values; wherein individual interest weights of individual frame images are determined from multiple parameter values of multiple parameters of the individual frame images; and wherein determining an individual interest weight of an individual frame image comprises determining impact of individual ones of the one or more parameter values on the individual interest weight; 
generate an interest curve for the video based on the individual interest weights of the individual frame images, wherein the interest curve characterizes the video by the interest weights as a function of progress through the set of frame images, such that the interest curve is comprised of a set of interest curve values that individually correspond to individual ones of the interest weights in the first set of interest weights and individual ones of the frame images in the set of frame images; identify one or more curve attributes of the interest curve, one or more curve attributes including a first curve attribute; determine individual interest curve values of the interest curve that correspond to the individual curve attributes, a first set of interest curve values corresponding to the first curve attribute; compare the individual interest curve values of the interest curve that correspond to individual curve attributes to individual threshold curve values, individual threshold curve values corresponding to individual curve attributes, such that the first set of interest curve values is compared to one or more threshold values corresponding to the first curve attribute; identify a subset of frame images of the video to include within a video summary of the video based on the comparison; 

and generate the video summary using the subset of frame images.
Claim1 recites a system configured to generate a video summary, the system comprising:
one or more physical computer processors configured by computer readable
instructions to:
obtain information defining a video, the video including images;






















generate an interest curve for the video, the interest curve characterizing interest weights of the images of the video; 
























identify one or more subsets of the images of the video for inclusion within the video summary based on a maximum and a plateau of the interest curve; 
and generate the video summary based on the identification of the one or more subsets of the images of the video.
Claim2 recites the system of claim 1, wherein individual frame images of the video are included within the video summary based on individual interest curve values of the interest curve that correspond to the individual frame images being greater than individual threshold curve values, such that a first subset of frame images corresponding to the first set of interest curve values is include in the video summary based on the first set of interest curve values being greater than the one or more threshold curve values corresponding to the first curve attribute
Claim2 recites the system of claim 1, wherein the one or more subset of the images of the video are identified further based on corresponding values of the interest curve being greater than one or more threshold curve values.
Claim4 recites the system of claim 1, wherein individual threshold curve values for individual curve attributes specific to content of the video.
Claim3 recites the system of claim 2, wherein the one or more threshold curve values are specific to content of the video.
Claim1 recites …;
determine individual interest weights of the individual images based on the individual parameter values of the one or more parameters of the individual images, wherein determining a given interest weight of a given image comprises determining impact of individual parameter values on the given interest weight; …
Claim4 recites the system of claim 1, wherein values of the interest curve are determined based on parameter values for one or more parameters of the images of the video
Claim5 recites the system of claim 1, wherein the parameters include one or more of a scene parameter, a sharpness parameter, a motion parameter, an exposure parameter, a saturation parameter, or an audio parameter.
Claim5 recites the system of claim 4, wherein the one or more parameters include one or more of a scene parameter, a quality parameter, a capture parameter, or an audio parameter.
Claim6 recites the system of claim 1, wherein determining the impact of individual ones of the parameter values on the individual interest weight is based on a convolutional neural network.
Claim8 recites he system of claim 4, wherein impact of the parameter values on the values of the interest curve is determined based on a convolutional neural network.
Claim7 recites the  system of claim 1, wherein the information defining the video includes metadata associated with the video, such that determining individual parameter values for one or more image parameters of individual frame images of the video is further based on the metadata.
Claim9 recites the system of claim 4, wherein the information defining the video includes
metadata associated with the video, and the parameter values for the one or more
parameters of the images of the video are determined further based on the metadata.
Claim8 recites the system of claim 7, wherein metadata associated with the video includes one or more of capture settings of a capture device, sensor output of one or more sensors coupled to the capture device, or user-provided information.
Claim10 recites the system of claim 9, wherein the metadata associated with the video includes one or more of capture settings of a capture device, sensor output of one or more sensors coupled to the capture device, or user-provided information.

The claim of the patent does not disclose identify one or more subsets of the images of the video for inclusion within the video summary based on a maximum and a plateau of the interest curve. However,Amento discloses identify one or more subsets of the images of the video for inclusion within the video summary based on a maximum and a plateau of the interest curve ([0039], portion is deemed high-interest if either a spike or a sustained plateau of high aggregate interest, [0044], fig. 8 step 142, fig. 9A-9D, high interest portion).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select block/subset of image for inclusion in video summary as in Amento in order to allow the user to create video summary efficiently.
Claims11-15, 18-20 also rejected in view of claims 11-2, 14, 15-18 of the patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11-15 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Amento et al US 2008/0306807 (hereinafter Amento).

Regarding claim1,Amento discloses a system configured to generate a video summary, the system comprising: one or more physical computer processors configured by computer readable instructions to: obtain information defining a video, the video including images(fig. 1, [0014],  streaming media stream, fig. 10, [0046]); generate an interest curve for the video, the interest curve characterizing interest weights of the images of the video(fig. 8 step 142,  fig. 9A-9D); identify one or more subsets of the images of the video for inclusion within the video summary based on a maximum and a plateau of the interest curve([0039],  portion is deemed high-interest if either a spike or a sustained plateau of high aggregate interest,  [0044], fig. 8 step 142, fig. 9A-9D,high interest portion); and generate the video summary based on the identification of the one or more subsets of the images of the video(fig. 8 step 144, combined the high interest portions to generate combined stream(summary)).

	Regarding claim2, Amento discloses the system of claim 1, wherein the one or more subset of the images of the video are identified further based on corresponding values of the interest curve being greater than one or more threshold curve values ([0039], aggregate interest above threshold is identified as high-interest).

Regarding claim3, Amento discloses the system of claim 2, wherein the one or more threshold curve values are specific to content of the video ([0039], aggregate interest above a threshold occurs when an exciting play occurs during a sporting event or when a particularly interesting or relevant story air on a news program).

Regarding claim4, Amento discloses the system of claim 1, wherein values of the interest curve are determined based on parameter values for one or more parameters of the images of the video ([0016], rating input while Nth frame of streaming media item was being displayed, [0019-0020], interest levels).

Regarding claim5, Amento discloses the system of claim 4, wherein the one or more parameters include one or more of a scene parameter, a quality parameter, a capture parameter, or an audio parameter ([0016-0017], votes regarding the quality of the streaming media item).
Claim11 is rejected for similar reason as discussed in claim1 above.
Claim12 is rejected for similar reason as discussed in claim2 above.
Claim13 is rejected for similar reason as discussed in claim3 above.
Claim14 is rejected for similar reason as discussed in claim4 above.
Claim15 is rejected for similar reason as discussed in claim5 above.
	Allowable Subject Matter
Claims6-10, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcomes the applied non-statutory double patenting rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484